 1
 2
 3
 4
                                                             JS-6
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
     LEON HENDERSON II,                  )   NO. CV 17-5008-CJC (AS)
12                                       )
                       Plaintiff,        )
13                                       )
               v.                        )        JUDGMENT
14                                       )
     MOORE, et. al.,                     )
15                                       )
                       Defendants.       )
16                                       )
17
          Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the above-captioned action is dismissed   with
21
     prejudice.
22
23
          DATED: November 26, 2018.
24
25
26
27                                           CORMAC J. CARNEY
                                       UNITED STATES DISTRICT JUDGE
28
